Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Currently there are no recognized generic claims to the following patentably distinct species:
Species I, Figs. 1-14: Figs. 1-14 disclose a first embodiment. 
Species II, Figs. 15-17: Figs.15-17 disclose a second embodiment. The semiconductor device 20a according to the second embodiment differs from the semiconductor device 20 according to the first embodiment (refer to FIG. 4) in that the third p.sup.+-type regions (third high-concentration regions) 64a are selectively provided in the main SBD regions 16a, separate from the trenches 37a. The third p.sup.+-type regions 64a, for example, are formed concurrently with the first p.sup.+-type regions 61a, at a same depth as that of the first p.sup.+-type regions 61a and have a same thickness at that of the first p.sup.+-type regions 61a. By disposing the third p.sup.+-type regions 64a, p.sup.+-type regions (the first to the third p.sup.+-type regions 61a, 62a, 64a) are disposed at even intervals in the second direction Y between all of the trenches 37a adjacent to one another in the main effective region 1a. The third p.sup.+-type regions 64a may be provided in the main SBD regions 16a, scattered in the first direction X between the trenches 37a adjacent to one another (FIG. 16), or may extend in a linear shape in the first direction X (FIG. 17). The third p.sup.+-type regions 64a may have a floating potential or may be fixed to the potential of the source pad 21a by being connected to the first p.sup.+-type regions 61a that are fixed to the potential of the source pad 21a (not depicted). In an instance in which the third p.sup.+-type regions 64a are fixed to the potential of the source pad 21a, the SBD function of the main SBD regions 16a may be partially suppressed by places where the third p.sup.+-type regions 64a are connected to the first p.sup.+-type regions 61a.
Species III, Fig. 18: Fig. 18 discloses a third embodiment. FIG. 18 depicts a portion of the main effective region 1a in FIG. 1. The semiconductor device 20b according to the third embodiment differs from the semiconductor device 20 according to the first embodiment (refer to FIG. 4) in that in the main MOS regions 15a, lifetime killer regions 100 in which the lifetime of minority carriers (electrons) is shorter than that of other regions (is the shortest). The lifetime killer regions 100 contains, for example, helium (He) or platinum (Pt) as lifetime killers (point defects that become recombination centers). The lifetime killer regions 100 are provided in an entire area of the second p.sup.+-type regions 62a and the n-type current spreading regions 33a in the main MOS regions 15a, between the trenches 37a adjacent to one another, the lifetime killer regions 100 being provided at a depth position closer to the n.sup.+-type drain region 31 than are the bottoms of the trenches 37a. The lifetime killer regions 100 may extend in the second direction Y so as to overlap portions of the first p.sup.+-type regions 61a, the portions thereof in the main MOS regions 15a. The lifetime killer regions 100 may extend in the depth direction Z into the n.sup.−-type drift region 32 or may be provided in an entire area of the n.sup.−-type drift region 32 in the main MOS regions 15a. By providing the lifetime killer regions 100, the flow of current in the parasitic diodes formed in the main MOS regions 15a may be assuredly suppressed. The lifetime killer regions 100 are formed by, for example, performing lifetime killer irradiation from the front surface or the back surface of the semiconductor substrate 10 after the formation the source pad 21a and the drain electrode 51 but before the formation of the drain pad, and by further performing the lifetime killer irradiation after the formation of the second protective films 50a but before the soldering of the terminal pins 48a. Each time the lifetime killer irradiation is performed, a diffusion heat treatment for diffusing the lifetime killers is performed. In the main semiconductor device element 11, the SBDs are built-in, whereby leak current increases. Therefore, depending on design conditions, this diffusion heat treatment may be omitted.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no recognized generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813